PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

KELLY JEAN CHRIS,
Plaintiff-Appellant,

v.
                                                                     No. 99-2140
GEORGE J. TENET, Director, Central
Intelligence Agency,
Defendant-Appellee.

KELLY JEAN CHRIS,
Plaintiff-Appellant,

v.
                                                                     No. 99-2376
GEORGE J. TENET, Director, Central
Intelligence Agency,
Defendant-Appellee.

Appeals from the United States District Court
for the Eastern District of Virginia, at Alexandria.
T. S. Ellis, III, District Judge.
(CA-99-494-A, CA-99-1231-A)

Argued: May 3, 2000

Decided: July 27, 2000

Before WIDENER and MOTZ, Circuit Judges, and
Frank W. BULLOCK, Jr., United States District Judge for the
Middle District of North Carolina, sitting by designation.

_________________________________________________________________

Affirmed by published opinion. Judge Bullock wrote the opinion, in
which Judge Widener and Judge Motz joined.
COUNSEL

ARGUED: Pamela Bruce Stuart, Washington, D.C., for Appellant.
Charles Wylie Scarborough, Appellate Staff, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee. ON BRIEF: David W. Ogden, Acting Assistant Attorney
General, Helen F. Fahey, United States Attorney, Rachel C. Ballow,
Assistant United States Attorney, Marleigh D. Dover, Appellate Staff,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.

_________________________________________________________________

OPINION

BULLOCK, District Judge:

The jurisdictional provision of Title VII of the Civil Rights Act of
1964 provides that, "Each United States district court and each United
States court of a place subject to the jurisdiction of the United States
shall have jurisdiction of actions brought under[Title VII]." 42
U.S.C. § 2000e-5(f)(3). We are asked to decide in this case whether
the phrase "actions brought under [Title VII]," as used in 42 U.S.C.
§ 2000e-5(f)(3), includes an action brought for the sole purpose of
recovering attorney's fees and costs for work performed by counsel
during administrative proceedings under Title VII that resulted in the
settlement, prior to the filing of a judicial complaint, of all of Plain-
tiff's Title VII claims. The district court held that the phrase "actions
brought under [Title VII]" referred only to legal proceedings insti-
tuted to enforce substantive rights guaranteed by Title VII and there-
fore the district court lacked subject matter jurisdiction over Plaintiff/
Appellant's claims brought solely for attorney's fees and costs. See
Chris v. Tenet, 57 F. Supp. 2d 330 (E.D. Va. 1999). For the reasons
that follow, we affirm the district court's dismissal of the actions for
lack of subject matter jurisdiction.

I.

This appeal arises from two separate actions which were consoli-
dated on appeal. Plaintiff/Appellant, Kelly Jean Chris1 ("Chris"), is an
_________________________________________________________________
1 "Kelly Jean Chris" is Plaintiff/Appellant's pseudonym, assigned to
her for purposes of these proceedings. Her real name cannot be disclosed

                     2
employee of the Central Intelligence Agency (the"CIA" or
"Agency"). In 1993, Chris filed a claim for sex discrimination with
the CIA's equal employment opportunity office (the"Agency's EEO
office"). The Agency's EEO office investigated the allegations and
issued a report on March 30, 1994. Thereafter, on May 2, 1994, Chris
filed a charge with the Equal Employment Opportunity Commission
(EEOC). In July 1994, while her first claim of sex discrimination was
still pending, Chris filed a second claim of sex discrimination with the
Agency's EEO office alleging that the CIA had initiated a criminal
investigation into her relationship with a foreign national as a means
of retaliating against her for filing her first complaint of sex discrimi-
nation. The Agency's EEO office investigated the second claim and
issued a final report in March 1995. Following discovery, the parties
entered into a confidential settlement agreement in June 1995 resolv-
ing both of Chris's complaints. The settlement agreement provided
that in the event the parties did not reach an agreement on the amount
of fees and costs due Chris, the CIA would pay her reasonable fees
and costs in accordance with 29 C.F.R. § 1614.501(e).2

The parties did not reach an agreement on attorney's fees and costs,
and Chris filed a petition with the CIA claiming a total of $79,484.00
in fees based on 256.4 hours of attorney work at $310.00 per hour.
Chris also sought $1,920.84 in costs. The CIA issued its final decision
on the fee petition on August 23, 1995, and awarded fees totaling
$48,350.00, which represented a fee award of $250.00 per hour for
193.4 hours of attorney work, and costs totaling $1,237.32. Chris
appealed the award to the EEOC. The EEOC issued a decision on
July 19, 1996, awarding Chris fees of $59,510.00, which was based
_________________________________________________________________
due to the classified nature of her government work.

2 At the time of the settlement, the regulation provided, in relevant part,
that:

          If the complainant, the [complainant's] representative, and the
          agency cannot reach an agreement on the amount of attorney's
          fees or costs . . . the agency shall issue a decision determining
          the amount of attorney's fees or costs due . . . . The decision
          shall include a notice of right to appeal to the EEOC . . . .

29 C.F.R. § 1614.501(e)(2)(ii)(A) (1995).

                     3
on an hourly rate of $275.00 and included an award for the time
Chris's counsel spent representing her in an agency Office of Inspec-
tor General investigation, as well as an award for the time Chris's
counsel expended pursuing her appeal to the EEOC on the fee petition
matter. The EEOC also increased the award of costs to $1,534.26.
Both Chris and the CIA requested that the EEOC reconsider its deci-
sion. The EEOC agreed to reconsider its decision, and on January 7,
1998, the EEOC lowered the fee award to $56,593.00, but increased
the award of costs to $1,582.26. In its order of reconsideration, the
EEOC advised Chris that "the decision [was] final, and there [was] no
further right of administrative appeal from the[EEOC's] decision."
(J.A. at 35). The EEOC also advised Chris that if the CIA failed to
comply with the EEOC's decision, Chris could "petition the Commis-
sion for enforcement of the order," or "file a civil action to enforce
compliance with the Commission's order prior to or following an
administrative petition for enforcement." Id . In the alternative, the
EEOC informed Chris that she had "the right to file a civil action on
the underlying complaint," subject to statutory deadlines for such an
action. Id.

Chris did not pursue one of those options, but filed a civil com-
plaint in the United States District Court for the District of Columbia
seeking the difference between the attorney's fees and costs awarded
by the EEOC and the attorney's fees and costs she requested in her
fee petition. Thereafter, the matter was transferred to the Eastern Dis-
trict of Virginia, and the CIA moved, pursuant to Federal Rule of
Civil Procedure 12(b)(1), to dismiss Chris's complaint for lack of
subject matter jurisdiction. On July 28, 1999, the district court granted
the CIA's motion and dismissed Chris's complaint for lack of subject
matter jurisdiction. Chris filed a timely notice of appeal.

While Chris's first two complaints of sex discrimination were
pending, Chris filed a third complaint of discrimination with the
Agency's EEO office in February 1995, alleging discriminatory repri-
sal. In September 1996, this claim was also resolved by way of a con-
fidential settlement. This settlement agreement also provided that, in
the event the parties did not reach an agreement on the amount of the
attorney's fees due Chris, the CIA would pay her reasonable attor-
ney's fees in accordance with 29 C.F.R. § 1614.501(e).3 Pursuant to
_________________________________________________________________
3 The Agency did not dispute the amount of costs requested by Chris
with regard to her third complaint of discrimination.

                    4
the settlement, Chris's counsel submitted a fee petition to the Agency
requesting compensation for 6.6 hours of work at an hourly rate of
$315.00. The CIA agreed to compensate Chris's counsel for all 6.6
hours of work, but concluded that the appropriate rate was $275.00
per hour. Chris appealed the CIA's decision to the EEOC, seeking the
difference between the hourly rate claimed by Chris and the hourly
rate awarded by the CIA. The EEOC determined that a reasonable
hourly rate was $295.00, and in a decision dated July 15, 1999, the
EEOC ordered the Agency to pay an additional $20.00 per hour for
each of the 6.6 hours of attorney work claimed by Chris. As in its
prior decision, the EEOC advised Chris that if the CIA failed to com-
ply with the EEOC's decision, Chris could "petition the Commission
for enforcement of the order," or "file a civil action to enforce compli-
ance with the Commission's order prior to or following an administra-
tive petition for enforcement." (J.A. at 81). In the alternative, the
EEOC informed Chris that she had "the right to file a civil action on
the underlying complaint," subject to statutory deadlines for such an
action. Id.

On August 16, 1999, Chris filed a civil complaint in the Eastern
District of Virginia seeking attorney's fees for work performed by her
attorney while Chris's third claim of sex discrimination was in the
administrative process. The Agency moved to dismiss the complaint,
and the district court, on September 15, 1999, in an amended order,
dismissed the complaint for the reasons stated in the July 28, 1999,
memorandum opinion dismissing Chris's first complaint. Chris filed
a timely notice of appeal and the second appeal was consolidated with
Chris's first appeal.

II.

This court reviews de novo the district court's dismissal of Chris's
claims for lack of subject matter jurisdiction. See Randall v. United
States, 95 F.3d 339, 343 (4th Cir. 1996); see also United States v. Lin-
ney, 134 F.3d 274, 282 (4th Cir. 1998) (stating that issues of statutory
construction are reviewed de novo). Chris contends that Title VII's
grant of discretionary authority to federal courts to award attorney's
fees and costs, see 42 U.S.C. § 2000e-5(k), is a substantive right that
may be enforced in a suit, brought pursuant to 42 U.S.C. § 2000e-
5(f)(3), solely for attorney's fees and costs following settlement of all

                     5
substantive claims during the course of the administrative process.4
Section 2000e-5(f)(3), the statutory provision granting subject matter
jurisdiction to federal district courts over actions brought under
Title VII, states, in relevant part, "Each United States district court
and each United States court of a place subject to the jurisdiction of
the United States shall have jurisdiction of actions brought under this
subchapter." 42 U.S.C. § 2000e-5(f)(3) (emphasis added). The issue
before the court is whether Chris's claims solely for attorney's fees
and costs are "actions brought under this subchapter," and thus within
the jurisdiction of the federal courts.5

Statutory interpretation necessarily begins with an analysis of the
language of the statute. See Landreth Timber Co. v. Landreth, 471
U.S. 681, 685 (1985). When analyzing the meaning of a statute, we
must first "determine whether the language at issue has a plain and
unambiguous meaning." Robinson v. Shell Oil Co., 519 U.S. 337, 340
(1997). If the language is plain and "the statutory scheme is coherent
and consistent," we need not inquire further. United States v. Ron
Pair Enters., Inc., 489 U.S. 235, 240-41 (1989)."[T]he sole function
of the courts is to enforce [the statute] according to its terms." Cami-
netti v. United States, 242 U.S. 470, 485 (1917). Our analysis of the
plainness or ambiguity of statutory language is guided "by reference
to the language itself, the specific context in which that language is
_________________________________________________________________
4 An award of attorney's fees and costs under Title VII is authorized by
42 U.S.C. § 2000e-5(k), which states:

          In any action or proceeding under this subchapter the court, in
          its discretion, may allow the prevailing party, other than the
          Commission or the United States, a reasonable attorney's fee
          (including expert fees) as part of the costs, and the Commission
          and the United States shall be liable for costs the same as a pri-
          vate person.

42 U.S.C. § 2000e-5(k).
5 Although Chris is an employee of the federal government, the ability
of federal employees to seek attorney's fees and costs is subject to the
same statutory provisions as private sector employees. See 42 U.S.C.
§ 2000e-16(d) (incorporating by reference 42 U.S.C. § 2000e-5(f)
through (k) to any "civil action[ ]" brought by a federal employee under
Title VII).

                    6
used, and the broader context of the statute as a whole." Robinson,
519 U.S. at 341.

With these principles in mind, we turn to the language of 42 U.S.C.
§ 20003-5(f)(3). "Action" is commonly understood to mean "a pro-
ceeding in a court of justice by which one demands or enforces one's
right." Webster's Ninth New Collegiate Dictionary at 54 (1983); see
also Black's Law Dictionary at 26 (deluxe 5th ed. 1979) (defining
"action" as "[t]erm in its usual legal sense means a suit brought in a
court"); Dictionary of Modern Legal Usage at 20 (2d ed. 1995)
(defining "action" as "a mode of proceeding in court to enforce a pri-
vate right, to redress or prevent a private wrong, or to punish a public
offense"). "Under" is commonly understood to mean "subject to the
authority, control, guidance, or instruction of." Webster's Ninth New
Collegiate Dictionary at 1285; see also Black's Law Dictionary at
1368 (deluxe 5th ed. 1979) (defining "under" as meaning "according
to"); Dictionary of Modern Legal Usage at 896 (2d ed. 1995) (stating
that "under" "is preferable to pursuant to when the noun that follows
refers to a . . . statute"). Finally, "this subchapter" refers to "Subchap-
ter VI--Equal Employment Opportunities" of"Chapter 21--Civil
Rights" of Title 42 of the United States Code, which is commonly
referred to as Title VII. Thus, as the district court correctly concluded,
the phrase "actions brought under this subchapter" refers to legal pro-
ceedings in a court of law to enforce the substantive rights guaranteed
by Title VII, specifically the right to be free from employment dis-
crimination on the basis of race, color, religion, sex, or national ori-
gin. See generally 42 U.S.C. § 2000e et seq.

This analysis of the meaning of "actions brought under this sub-
chapter" is buttressed by the specific context in which the language
appears. The first sentence of 42 U.S.C. § 2000e-5(f)(3) contains the
jurisdictional grant to district courts over "actions brought under
[Title VII]." 42 U.S.C. § 2000e-5(f)(3). The next sentence provides
four alternatives as the proper venue for "such an action." Id. Pursuant
to 42 U.S.C. § 2000e-5(f)(3), proper venue under Title VII may be
where the unlawful employment practice is alleged to have been com-
mitted, where the employment records relevant to the alleged unlaw-
ful employment practice are maintained, where the aggrieved party
would have worked absent the alleged unlawful employment practice,
or, if the respondent is not found in any of the aforementioned places,

                     7
where the respondent has its principal office. See id. This structural
design in which proper venue is controlled by facts associated with
the alleged unlawful employment practice supports the conclusion
that to be an "action[ ] brought under this subchapter" the civil action
must involve a claim to remedy an unlawful employment practice,
rather than contain only a single claim for attorney's fees and costs.

This conclusion is also supported by the manner in which other
provisions of Title VII use the term "action" or its plural form. The
terms "action" or "actions" appear throughout Title VII and are con-
sistently used to refer to a court proceeding to prevent or remedy an
unlawful employment practice. Also, as the district court noted:

          [A]fter the "action[ ] under this subchapter" is brought in
          federal court, it becomes the duty of the chief judge to des-
          ignate "immediately" a judge to hear the case, and then that
          judge must set the case for hearing "at the earliest practica-
          ble date and [ ] cause the case to be in every way expedited."
          § 2000e-5(f)(4)-(f)(5). While these requirements are both
          sensible and understandable in connection with claims of
          employment discrimination or retaliation, they seem incon-
          gruous, if not inappropriate, when applied to an action
          solely for attorney's fees. It is doubtful that Congress
          intended to order expedition of claims brought solely to
          recover attorney's fees.

Chris, 57 F. Supp. 2d at 336.

Our consideration of the ordinary meaning of the language of 42
U.S.C. § 2000e-5(f)(3), as well as the context in which that language
is used in 42 U.S.C. § 2000e-5(f)(3) and throughout Title VII, leads
us to conclude that the meaning of "actions brought under this sub-
chapter" is plain and unambiguous. The jurisdictional grant in 42
U.S.C. § 2000e-5(f)(3) refers to legal proceedings in a court of law to
enforce the substantive rights guaranteed by Title VII, specifically the
right to be free from employment discrimination on the basis of race,
color, religion, sex, or national origin. Importantly, the result dictated
by our interpretation of Section 2000e-5(f)(3) does not preclude a pre-
vailing complainant from claiming fees and costs; rather, it merely

                     8
limits the complainant to claiming fees and costs solely in the forum
where the substantive claims are ultimately resolved.

Interpreting Title VII as not permitting an action solely for attor-
ney's fees and costs is also consistent with the statutory scheme of
Title VII. Congress enacted Title VII "to assure equality of employ-
ment opportunities by eliminating those practices and devices that
discriminate on the basis of race, color, religion, sex, or national ori-
gin." Alexander v. Gardner-Denver Co., 415 U.S. 36, 44 (1974). To
fulfill this goal, Congress created a dispute-resolution system that
requires a person with a complaint of illegal discrimination, whether
the complainant is a federal employee or a private-sector employee,
to exhaust administrative remedies before bringing suit in federal
court. See 42 U.S.C. § 2000e-16(c) (federal employees); 42 U.S.C.
§ 2000e-5(c),(f) (private sector employees). As the district court
noted, Title VII, including the creation of the EEOC, reflects a con-
gressional intent to use administrative conciliation as the primary
means of handling claims, thereby encouraging quicker, less formal,
and less expensive resolution of disputes. See Chris, 57 F. Supp. 2d
at 336. To interpret Section 2000e-5(f)(3) as permitting a suit solely
for attorney's fees and costs incurred during the course of the Title
VII administrative process would run counter to the congressional
aim of quick, less formal, and less expensive resolution of employ-
ment disputes.

Chris argues that New York Gaslight Club, Inc. v. Carey, 447 U.S.
54 (1984), dictates that we conclude that Title VII permits a com-
plaint solely for attorney's fees and costs. We disagree. In Carey, the
Supreme Court held that Section 2000e-5(f) and Section 2000e-5(k)
of Title VII "authorize a federal-court action to recover an award of
attorney's fees for work done by the prevailing complainant in state
proceedings to which the complainant was referred pursuant to the
provisions of Title VII." Carey, 447 U.S. at 71. In reaching this con-
clusion, the majority stated:

          It would be anomalous to award fees to the complainant
          who is unsuccessful or only partially successful in obtaining
          state or local remedies, but to deny an award to the com-
          plainant who is successful in fulfilling Congress' plan that
          federal policies be vindicated at the state or local level.

                     9
              Since it is clear that Congress intended to authorize fee
              awards for work done in administrative proceedings, we
              must conclude that [Title VII's] authorization of a civil suit
              in federal court encompasses a suit solely to obtain an award
              of attorney's fees for legal work done in state and local pro-
              ceedings.

Id. at 66. The Carey majority went on to note that:

              We note that if fees were authorized only when the com-
              plainant found an independent reason for suing in federal
              court under Title VII, such a ground almost always could be
              found. . . . The existence of an incentive to get into federal
              court, such as the availability of a fee award, would ensure
              that almost all Title VII complainants would abandon state
              proceedings as soon as possible. This, however, would
              undermine Congress' intent to encourage full use of state
              remedies.

Id. at n.6.

Chris's reliance on Carey is misplaced for at least two reasons.
First, the plaintiff in Carey, unlike Chris, initially sought relief in fed-
eral court on the merits of her claims in addition to her claim for attor-
ney's fees. See id. at 58; see also id . at 71 (Stevens, J., concurring)
(stating "this federal litigation was commenced in order to obtain
relief . . . on the merits . . . and not simply to recover attorney's fees.
Whether Congress intended to authorize a separate federal action
solely to recover costs, including attorney's fees .. . is not only doubt-
ful but is a question that is plainly not presented . . . ."). Second, in
North Carolina Dep't of Transp. v. Crest St. Community Council,
Inc., 479 U.S. 6 (1986), the Supreme Court re-examined the policy
concerns noted in the Carey decision and dismissed them as "dicta"
and "exaggerated." Crest St., 479 U.S. at 13-14.

Although Crest St. is not controlling on the issue before us, its rea-
soning is persuasive. In Crest St., the Crest Street Community Coun-
cil (the "Community Council") filed an administrative complaint with
the United States Department of Transportation alleging that a pro-
posed plan by the North Carolina Department of Transportation to

                        10
extend a federally funded expressway through a predominantly black
neighborhood in Durham, North Carolina, would violate Title VI of
the Civil Rights Act of 1964. See id. at 9. The dispute was subse-
quently settled and, thereafter, the Community Council filed a sepa-
rate complaint in federal court to recover fees pursuant to 42 U.S.C.
§ 1988(b).6 See id. at 11.

The Supreme Court held that a suit for attorney's fees is not an
action to enforce any of the civil rights laws listed in Section 1988,
and therefore a federal court is not authorized to entertain a claim
under Section 1988 solely for attorney's fees. See id. In concluding
that to be eligible for an award of fees under Section 1988 a com-
plainant must, at a minimum, file a judicial complaint, the Court
emphasized that "an award of attorney's fees under § 1988 depends
not only on the results obtained, but also on what actions were needed
to achieve those results." Id. at 14. According to the Court, "It is
entirely reasonable to limit the award of attorney's fees to those par-
ties who, in order to obtain relief, found it necessary to file a com-
plaint in court." Id. This reasoning carries equal force when applied
to Chris's argument that Title VII's jurisdictional grant vests federal
courts with jurisdiction over civil actions brought solely for attorney's
fees and costs following settlement of all substantive claims during
Title VII's administrative process. Because a suit solely for attorney's
fees and costs is not an "action[ ] brought under [Title VII]," i.e., a
suit to enforce the substantive protections of Title VII, federal courts
lack subject matter jurisdiction over civil actions brought solely for
attorney's fees and costs.
_________________________________________________________________

6 42 U.S.C. § 1988(b) provides:

         In any action or proceeding to enforce a provision of sections
         1981, 1981a, 1982, 1983, 1985, and 1986 of this title, title IX of
         Public Law 92-318 [20 U.S.C. § 1681 et seq.], the Religious
         Freedom Restoration Act of 1993 [42 U.S.C. § 2000bb et seq.],
         title VI of the Civil Rights Act of 1964 [42 U.S.C. § 2000d et
         seq.], or Section 13981 of this title, the court, in its discretion,
         may allow the prevailing party, other than the United States, a
         reasonable attorney's fee as part of the costs . . ..

42 U.S.C. § 1988(b) (footnote omitted).

                    11
In reaching our conclusion, we are aware of the Eighth Circuit's
contrary decision on a similar issue in Jones v. American State Bank,
857 F.2d 494 (8th Cir. 1988). In Jones, the Eighth Circuit stated that
"the policy arguments" set forth in the Carey decision dictated a con-
clusion that Title VII authorized a suit solely for attorney's fees. See
Jones, 857 F.2d at 498. The policy arguments relied upon by the
Jones panel included the Supreme Court's belief in Carey that award-
ing attorney's fees only when a party found it necessary to file a com-
plaint in court would be anomalous, see id., as well as the Supreme
Court's belief that the absence of a separate award for attorney's fees
would discourage complainants from seeking relief or pursuing their
claims to their rightful conclusions because Title VII defendants
would use delay and continued proceedings to pressure a complainant
to settle, see id. at 499.

The Jones decision was written almost two years after the Supreme
Court's decision in Crest St. expressly repudiated the first policy
argument as "dicta" and "exaggerated." Crest St., 479 U.S. at 14. Fur-
thermore, in Crest St. the Supreme Court also rejected the second pol-
icy argument on the grounds that awarding attorney's fees only when
a party, in order to obtain relief, found it necessary to file a complaint
"creates a legitimate incentive for potential civil rights defendants to
resolve disputes expeditiously, rather than risk the attorney's fees lia-
bility connected to civil rights litigation." See id. at 15. The Eighth
Circuit did not address the implications of the Crest St. decision and
simply noted that the mandatory administrative deferral system of
Title VII distinguished the Jones case from Crest St., which arose
under Title VI and did not involve mandatory administrative deferral.
See Jones, 875 F.2d at 498 n.10. We find this rationale unpersuasive.
As an initial matter, the Supreme Court's discussion and disavowal
of certain policy arguments underlying the Carey decision belie any
assertion that the Crest St. decision is not relevant to attorney's fees
issues under Title VII. Moreover, although Title VI, the statutory
framework at issue in Crest St., does not impose mandatory participa-
tion in administrative proceedings, the absence of mandatory adminis-
trative procedures was never discussed by the Supreme Court as the
basis of the Crest St. decision. Instead, the Supreme Court focused on
the fact that a suit solely for attorney's fees under Section 1988 was
not an action to enforce any of the civil rights laws listed in Section
1988, just as a suit solely for attorney's fees and costs is not an action

                     12
under Title VII. See Crest St., 479 U.S. at 15. For these reasons, we
respectfully decline to follow the Eighth Circuit's holding in Jones.

III.

The subject matter jurisdiction of federal courts is limited and the
federal courts may exercise only that jurisdiction which Congress has
prescribed. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
375, 377 (1994). The jurisdictional grant in 42 U.S.C. § 2000e-5(f)(3)
refers to legal proceedings in a court of law to enforce the substantive
rights guaranteed by Title VII, specifically the right to be free from
employment discrimination on the basis of race, color, religion, sex,
or national origin. Accordingly, the jurisdictional grant of 42 U.S.C.
§ 2000e-5(f)(3) does not extend to an independent action solely for
attorney's fees and costs incurred during the course of the Title VII
administrative process.7 The orders of the district court are therefore

AFFIRMED.
_________________________________________________________________
7 Because we conclude that the district court lacked subject matter
jurisdiction under 42 U.S.C. § 2000e-5(f)(3), we need not address the
CIA's alternative argument that Chris, upon agreeing that any fee dispute
would be resolved according to 29 C.F.R. § 1614.501(e), waived any
right to seek attorney's fees and costs in federal court.

                    13